O’NIELL, C. J.
The state has appealed from a judgment quashing an indictment. The accusation is that the defendant “did unlawfully, willfully, knowingly and maliciously buy and have in his possession one and one-half bags of rough rice, knowing the said one and one-half bags of rough rice to have been unlawfully and feloniously stolen, taken and carried away from the box ears of the Louisiana Western Railroad Company, contrary to the form of the statute,” etc.
The crime intended to be charged is denounced by section 832 of the Revised Statutes, viz.:
“Whoever shall receive, have or buy any goods, chattels, money, or thing of value, that shall have been feloniously taken, stolen, embezzled or by false pretenses obtained from any other person, knowing the same to have been so taken, stolen, embezzled or by false pretenses obtained, shall suffer imprisonment,” etc.
The defect found in this indictment was that it did not, either in terms or by naming another person, charge that the rice was stolen from another person, or, quoting the statute, “from, any other person.” The allegation that the rice was stolen from the box cars of the Louisiana Western Railroad Company did not necessarily mean that the rice was stolen from the railroad company. It was not necessary to name the peison supposed to have stolen the rice, or the person from whom the defendant is supposed to have received the rice. State v. Moultrie, 34 La. Ann. 489; State v. Laque, 37 La: Ann. 853. In an indictment for larceny, the name or identity of the person from whom the property was stolen is.Only descriptive; but it is essential to the validity of the indictment to allege that the property stolen was that of another person than the party accused. State v. Hanks, 39 La. Ann. 234, 1 South. 458; State v. Harris, 42 La. Ann. 980, 8 South. 530; State v. Ware, 44 La. Ann. 956, 11 South. 579; State v. Williams, 45 La. Ann. 938, 12 South. 932; State v. Acebal, 110 La. 131, 34 South. 303.
It would be better if the district attorneys would always, in doubtful cases like this, accede to the judge’s ruling, and immediately file a bill of information, instead of appealing from the ruling. It would have hastened matters very much in this case, and in the three other cases exactly like it, if the district attorney had, when the indictments were quashed, filed bills of information, saying, substantially in the language of the statute, that the rice was stolen “from another person.”
The judgment is affirmed.